Exhibit 10.3 Non-Recourse Letter of Credit Agreement dated as of October 30, 2009 by Rick Weidinger in favor of Silicon Valley Bank NON-RECOURSE LETTER OF CREDIT AGREEMENT This continuing Non-Recourse Letter of Credit Agreement (“Agreement”) is entered into as of October 30, 2009, by Rick Weidinger (“LC Provider”), in favor of Silicon Valley Bank (“Bank”). Recitals A.Bank and Braintech, Inc., a Nevada corporation, Braintech Industrial, Inc., a Delaware corporation, and Braintech Government & Defense, Inc., a Delaware corporation (individually and collectively, jointly and severally, “Borrower”), are entering into (a) a certain Loan and Security Agreement (term loan) dated as of even date herewith (“Term Loan Agreement”) and (b) a certain Loan and Security Agreement (accounts receivable line of credit) dated as of even date herewith (“Working Capital Loan Agreement”) (each as may be amended, restated, or otherwise modified from time to time, collectively, the “Loan Agreements”) pursuant to which Bank has agreed to make certain advances of money and to extend certain financial accommodations to Borrower (collectively, the “Loans”), subject to the terms and conditions set forth therein.Capitalized terms used but not otherwise defined herein shall have the meanings given them in the Term Loan Agreement. B.In consideration of the agreement of Bank to make the Loans to Borrower under the Loan Agreements, LC Provider is willing to enter into this Agreement. C.LC Provider is a stockholder of Borrower and will obtain substantial direct and indirect benefit from the Loans made by Bank to Borrower under the Loan Agreements. Now, Therefore, to induce Bank to enter into the Loan Agreements, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, and intending to be legally bound, LC Provider hereby represents, warrants, covenants and agrees as follows: Section 1.Agreement. 1.1Agreement.In consideration of the foregoing, LC Provider has provided an irrevocable Letter of Credit (as defined hereinafter).Upon the occurrence and during the continuance of an Event of Default under the Term Loan Agreement, Bank may make a draw under the Letter of Credit (as defined hereinafter) and exercise any and all of its rights with respect thereto.Until this Agreement is terminated pursuant to Section 16, LC Provider agrees that it shall execute such other documents or agreements and take such action as Bank shall reasonably request to effect the purposes of this Agreement. 1.2Separate Obligations.LC Provider’s obligations are independent of Borrower’s obligations and separate actions may be brought against LC Provider (whether action is brought against Borrower or whether Borrower is joined in the action). Section 2.Representations and Warranties. LC Provider hereby represents and warrants that: (a)The execution, delivery and performance by LC Provider of this Agreement (i) do not contravene any law or any contractual restriction binding on or affecting LC Provider; (ii) do not require any authorization or approval or other action by, or any notice to or filing with, any governmental authority or any other Person under any indenture, mortgage, deed of trust, lease, agreement or other instrument to which LC Provider is a party or by which LC Provider or any of its property is bound, except such as have been obtained or made; and (iii) do not result in the imposition or creation of any Lien upon any property of LC Provider other than with respect to the underlying Letter of Credit. (b)LC Provider is legally competent to execute, deliver and perform this Agreement. (c)This Agreement is a valid and binding obligation of LC Provider. (d)LC Provider’s obligations hereunder are not subject to any offset or defense against Bank or Borrower of any kind. (e)LC Provider covenants, warrants, and represents to Bank that all representations and warranties contained in this Agreement shall be true at the time of LC Provider’s execution of this Agreement, and shall continue to be true so long as this Agreement remains in effect. (f)LC Provider shall maintain an irrevocable letter of credit, issued by SunTrust Bank, with an undrawn amount at all times equal to at least Seven Hundred Fifty Thousand Dollars ($750,000.00), listing Bank as beneficiary, permitting Bank to draw thereon, and otherwise in form and substance acceptable to Bank in its sole discretion (the “Letter of Credit”).Notwithstanding the foregoing, Bank acknowledges and agrees that the undrawn amount of the Letter of Credit may proportionately decline as the Term Advances are paid off, as long as the undrawn amount of the Letter of Credit continues to represent the same proportionate amount of the Term Advances as it did as of the date of this Agreement (for purposes of this provision, the amount of Term Advances on the date of this Agreement shall be deemed to be Two Million Two Hundred Thousand Dollars ($2,200,000.00)). Section 3.General Waivers.LC Provider waives: (a)Any right to require Bank to (i) proceed against Borrower or any other person; (ii)proceed against or exhaust any security or (iii) pursue any other remedy.Bank may exercise or not exercise any right or remedy it has against Borrower or any security it holds (including the right to foreclose by judicial or nonjudicial sale) without affecting LC Provider’s liability hereunder. (b)Any defenses from disability or other defense of Borrower. (c)Any setoff, defense or counterclaim against Bank. (d)Any defense from the absence, impairment or loss of any right of subrogation against Borrower.Until Borrower’s obligations to Bank have been paid, LC Provider has no right of subrogation against Borrower. (e)Any right to enforce any remedy that Bank has against Borrower. (f)Any rights to participate in any security held by Bank. (g)Any demands for performance, notices of nonperformance or of new or additional indebtedness incurred by Borrower to Bank.LC Provider is responsible for being and keeping itself informed of Borrower’s financial condition. (h)The benefit of any act or omission by Bank which directly or indirectly results in or aids the discharge of Borrower from any of the Obligations by operation of law or otherwise. Section 4.Real Property Security Waiver.LC Provider acknowledges that, to the extent LC Provider has or may have rights of subrogation against Borrower for claims arising out of this Agreement, those rights may be impaired or destroyed if Bank elects to proceed against any real property security of Borrower by non-judicial foreclosure.That impairment or destruction could, under certain judicial cases and based on equitable principles of estoppel, give rise to a defense by LC Provider against its obligations under this Agreement.LC Provider waives that defense and any others arising from Bank’s election to pursue non-judicial foreclosure.LC Provider waives the benefits, if any, of any statutory or common law rule that may permit a subordinating creditor to assert any defenses of a surety, or that may give the subordinating creditor the right to require a senior creditor to marshal assets, and LC Provider agrees that it shall not assert any such defenses or rights. Section 5.No Waiver; Amendments.No failure on the part of Bank to exercise, no delay in exercising and no course of dealing with respect to, any right hereunder shall operate as a waiver thereof; nor shall any single or partial exercise of any right hereunder preclude any other or further exercise thereof or the exercise of any other right.The remedies herein provided are cumulative and not exclusive of any remedies provided by law.This Agreement may not be amended or modified except by written agreement between LC Provider and Bank, and no consent or waiver hereunder shall be valid unless in writing and signed by Bank. Section 6.Compromise and Settlement.Subject to Section 16, no compromise, settlement, release, renewal, extension, indulgence, change in, waiver or modification of any of the Obligations or the release or discharge of Borrower from the performance of any of the Obligations shall release or discharge LC Provider from this Agreement or the performance of the obligations hereunder.For the avoidance of doubt, LC Provider shall have no further obligation or liability to Bank under this Agreement or the Letter of Credit once this Agreement is terminated pursuant to Section 16. Section 7.Notice.Any notice or other communication herein required or permitted to be given shall be in writing and may be delivered in person or sent by facsimile transmission, overnight courier, or by United States mail, registered or certified, return receipt requested, postage prepaid and addressed as follows: If to LC Provider:Rick Weidinger Provider Braintech, Inc. LC/Pledged Account Provider Committee1750 Tysons Boulevard, Suite 350McLean, VA Facsimile No.: 703-637-9772 With a copy to:Thomas E. McCabe EVP, General Counsel & Secretary
